Sognier, Judge.
The Attorney General of the State of Georgia brought appeals from directed verdicts of acquittal by the Superior Court of Lowndes County. Appellees filed a motion to dismiss the appeal because directed verdicts of acquittal are not appealable judgments.
The motion for a directed verdict of acquittal was made after the state had presented its evidence and rested its case. This court has held consistently that pursuant to Code Ann. § 6-1001a directed verdicts of acquittal are not appealable judgments. State v. Warren, 133 Ga. App. 793, 796 (213 SE2d 53) (1975); State v. Sykes, 137 Ga. App. 297 (223 SE2d 491) (1976); State v. White, 145 Ga. App. 730 (244 SE2d 579) (1978). Accordingly, the motion to dismiss the appeal must be granted.

Appeal dismissed.


Deen, C. J., and Birdsong, J., concur.